Case: 13-10534   Date Filed: 10/30/2013   Page: 1 of 4


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10534
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:12-cr-60214-WPD-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus


DERRICK ABERNATHY,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (October 30, 2013)

Before DUBINA, MARTIN and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-10534     Date Filed: 10/30/2013    Page: 2 of 4


      Derrick Abernathy appeals his 180-month sentence imposed after he pleaded

guilty to bank robbery, in violation of 18 U.S.C. § 2113(a). Abernathy argues that

his sentence was substantively unreasonable in light of the sentencing goals of

punishment, deterrence, and rehabilitation, as provided for in 18 U.S.C. § 3553(a).

He points out that § 3553(a) requires courts to impose sentences “sufficient, but

not greater than necessary,” to achieve these goals, and says that a lower sentence

would have been adequate to punish, deter, and rehabilitate him.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597

(2007). As Abernathy has argued, the district court is required to impose a

sentence “sufficient, but not greater than necessary, to comply with the purposes”

listed in § 3553(a)(2). Those purposes include, but are not limited to, the need to

reflect the seriousness of the offense, promote respect for the law, provide just

punishment for the offense, deter criminal conduct, and protect the public from the

defendant’s future criminal conduct. 18 U.S.C. § 3553(a)(2); see also id. (1), (3)—

(7). In considering the § 3553(a) factors, the district court does not need to discuss

or state each factor explicitly. United States v. Gonzalez, 550 F.3d 1319, 1324

(11th Cir. 2008). An acknowledgment that the court has considered the

defendant’s arguments and the § 3553(a) factors will suffice. Id.




                                          2
              Case: 13-10534      Date Filed: 10/30/2013   Page: 3 of 4


      The party who challenges the sentence bears the burden of showing that the

sentence is unreasonable in light of the record and the § 3553(a) factors. United

States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). We ordinarily expect a

sentence falling within the guideline range to be reasonable. Gonzalez, 550 F.3d at

1324. We have also found that a sentence well below the statutory maximum

penalty can be an indication of reasonableness. See id. We will reverse only if

“left with the definite and firm conviction that the district court committed a clear

error of judgment in weighing the § 3553(a) factors by arriving at a sentence that

lies outside the range of reasonable sentences dictated by the facts of the case.”

United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quotation

marks omitted).

      Abernathy cannot meet his burden to show unreasonableness here. The

record clearly reflects that the district court considered such § 3553(a) factors as

the nature and circumstances of the instant offense, as well as the defendant’s

history and characteristics. See 18 U.S.C. § 3553(a)(1). In particular, the court

referred to Abernathy’s criminal record, his probation violation, and the fact that

he committed the bank robbery roughly a year after finishing a 15-year sentence

for prior bank robberies. After weighing this criminal history against other factors,

the court found that any sentence lower than Abernathy’s previous 15-year

sentence would not promote respect for the law, which is one of the sentencing


                                           3
               Case: 13-10534    Date Filed: 10/30/2013   Page: 4 of 4


purposes listed in § 3553(a). In addition, the 180-months sentence was within the

applicable guideline range and below the 20-year statutory maximum penalty,

which are further indications of its reasonableness. See Gonzalez, 550 F.3d at

1324.

        For these reasons, we affirm Abernathy’s sentence as substantively

reasonable.

        AFFIRMED.




                                          4